Citation Nr: 0718712	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-05 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to service-connected right knee 
disability.

2.  Entitlement to an increased rating for right hip 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The decision below addresses the veteran's claim for an 
increased rating for right hip disability.  The claim of 
service connection for a left knee disability is addressed in 
the remand that follows the Board's decision.


FINDING OF FACT

The veteran's service-connected right hip disability is 
manifested by pain with limitation of motion of no worse than 
full extension, flexion to 95 degrees, internal rotation to 
10 degrees, external rotation to 15 degrees, abduction to 20 
degrees, and adduction to 20 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected right hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5251, 5252, 5253 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the right hip increased 
rating claim has been accomplished.  Through a February 2004 
notice letter, the RO notified the veteran and his 
representative of the legal criteria governing his claim.  By 
a March 2006 notice letter, the RO provided the veteran with 
the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Additionally, although the complete notice 
may not have been provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in October 2006, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to let the RO know if there was any 
other evidence or information that would support his claim.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
right hip claim.  The veteran's service medical records have 
been obtained and associated with the claims file.  Records 
from multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, in December 
2002 and June 2003, the veteran was provided VA examinations 
in relation to his claim, the reports of which are of record.  
The veteran was scheduled for another VA examination in 
September 2006; however, he failed to report to the 
examination.  Furthermore, the veteran was afforded a hearing 
before the RO in October 2004, the transcript of which is 
also of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his right hip claim that need to be obtained.  
In fact, on several occasions, the veteran has stated that he 
has no additional evidence to submit in support of his claim.

II. Analysis

The veteran contends that his right hip disability is more 
disabling than it is currently rated.  At an October 2004 
hearing, he testified that he experiences pain in the right 
hip.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
for his right hip disability in October 2002.)

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO evaluated the veteran's right hip disability under 
Diagnostic Code 5255 for impairment of the femur.  Under that 
diagnostic code, ratings are assigned from 10 percent to 80 
percent based on the severity of a fracture or malunion of 
the femur.  38 C.F.R. § 4.71a (Diagnostic Code 5255).  The 
Board does not conclude that this is the appropriate 
diagnostic code under which to evaluate the veteran's right 
hip disability.  There is no evidence of a fracture or 
malunion of the femur; nor has the veteran alleged as much.  
In this case, the diagnostic codes that pertain to limitation 
of motion of the hip are more suitable considering the 
veteran's complaints and the medical evidence of record.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5251 to 5253).  The RO 
recognized as much when it originally assigned a 10 percent 
rating based on functional loss due to pain in a July 2000 
rating decision, which was an application of DeLuca.

Accordingly, the Board will review the evidence in relation 
to the limitation of motion criteria in its analysis of the 
veteran's right hip disability claim.  (In practical terms, 
the RO considered the limitation of motion criteria when it 
adjudicated the claim.  Although the originally assigned 
diagnostic code continued to be used, the Board does not find 
that a remand is necessary when it is apparent that the RO 
has already considered all of the potentially applicable 
diagnostic codes.)

With respect to limitation of motion of the hip, Diagnostic 
Code 5251 pertains to limitation of extension of the thigh.  
Under that diagnostic code, a 10 percent rating is warranted 
when extension is limited to 5 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5251).

Criteria regarding limitation of flexion of the thigh are 
described in Diagnostic Code 5252.  Under that diagnostic 
code, when flexion of the thigh is limited to 45 degrees, a 
10 percent rating is warranted.  When flexion is limited to 
30 degrees, a 20 percent rating is warranted.  When flexion 
is limited to 20 degrees, a 30 percent rating is warranted.  
Lastly, when flexion is limited to 10 degrees, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a (Diagnostic Code 
5252).

Additionally, Diagnostic Code 5253 provides that when the 
thigh cannot be toed-out (rotation) more than 15 degrees, a 
10 percent rating is warranted.  When the leg cannot cross 
the other leg (adduction), a 10 percent rating is warranted.  
Also, when motion is lost beyond 10 degrees of abduction, a 
20 percent rating is warranted.  38 C.F.R. § 4.71a 
(Diagnostic Code 5253).  (Full range of motion of the hip is 
from zero degrees extension to 125 degrees flexion and 
abduction to 45 degrees.  38 C.F.R. § 4.71 (Plate II) 
(2006).)

A review of the current medical evidence reveals that the 
veteran was provided a VA examination in December 2002.  On 
range of motion testing of the right hip during the 
examination, flexion was from zero to 140 degrees, internal 
rotation was to 40 degrees, external rotation was to 50 
degrees, and abduction was to 20 degrees.  An x-ray report 
showed no evidence of abnormality of the pelvis.  In June 
2003, the veteran underwent further VA examination.  He 
complained of worsening hip pain.  Range of motion was 
revealed as zero to 110 degrees of flexion, internal rotation 
to 25 degrees, external rotation to 50 degrees, abduction to 
50 degrees, and adduction to 20 degrees.  Fabere's maneuver 
was negative.  An MRI of the right hip was normal and there 
was no evidence of degenerative changes or evidence to 
suggest osteonecrosis.

The veteran also submitted evidence from his private 
physician, R.H.K., M.D.  In a February 2003 report, Dr. 
R.H.K. reported that the veteran had some tenderness around 
the hip.  The veteran was able to flex and extend but he had 
some mild pain with flexion greater than 95 degrees.  
According to Dr. R.H.K., the veteran had internal rotation to 
10 degrees and external rotation to 15 degrees.

Based on this evidence, an increased rating for the veteran's 
right hip disability is not warranted.  Generally, even when 
considering additional functional loss due to pain, testing 
has shown that the veteran has good range of motion of the 
right hip.  The evidence provided in Dr. R.H.K.'s report 
shows more limitation of motion than the VA examinations.  
Even so, a higher rating is not warranted.  The criteria for 
limitation of rotation were met as it was shown that the 
veteran could not toe-out more than 15 degrees.  However, 
when such limitation of motion is shown, a 10 percent rating 
is warranted, which is the rating that has already been 
assigned.  Because the evidence does not show limitation of 
flexion to 30 degrees or worse, or limitation of abduction to 
10 degrees or worse, a disability rating in excess of 
10 percent for right hip disability is not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5252 and 5253).  The 
evidence reflects, even consideration of functional loss due 
to pain, flexion to no worse than 95 degrees and abduction to 
no worse than 20 degrees.  Thus, an increased rating is not 
warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's right hip disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected right hip disability.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
right hip disability is more severely disabling than it is 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for right hip disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increased rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased rating for right hip disability is denied.




REMAND

The veteran contends that he currently has a left knee 
disability and that it was caused or made worse by his 
service-connected right knee disability.  He states that he 
favors his right knee when he walks and the resulting 
abnormal gait irregularly affects his left knee.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
Additionally, under 38 C.F.R. § 3.310(a) (2006), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  That regulation has been interpreted to permit 
service connection for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

(The Board notes that the regulation regarding secondary 
service connection was amended during the pendency of this 
appeal, effective October 10, 2006.  See 71 Fed. Reg. 52,744-
47 (Sep. 7, 2006).  However, because the new regulation 
places a burden on the claimant to establish a pre-
aggravation baseline level, the former version of 38 C.F.R. 
§ 3.310 appears to favor the claimant.  It had not been VA's 
practice under Allen to require the claimant to establish 
such a baseline level.  Because the veteran's claim was 
pending before the regulatory change, consideration of the 
former version is appropriate.)

The RO ultimately denied the veteran's claim because it found 
that there was no evidence of a left knee disability.  The 
most recent VA examination, provided in May 2006, appears to 
support the notion.  The examiner found the veteran's range 
of motion of the left knee to be nearly full, with extension 
to negative 3 degrees and flexion to 130 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71 (Plate II).)  An x-ray report, given in 
conjunction with the examination, showed a normal left knee.

In previous examinations, however, there was evidence of a 
left knee disability.  In a December 2002 VA examination, the 
veteran was diagnosed with anserine bursitis of the left 
knee.  Also, in his February 2003 report, Dr. R.H.K. stated 
that x-ray evidence showed moderate degenerative changes in 
the left knee.  In light of this conflicting evidence, and 
given the veteran's accounts of pain in his left knee, he 
should be scheduled for another VA examination in order to 
identify any current left knee disabilities.

Additionally, the Board finds that no examiner has adequately 
commented on the relationship between any left knee 
disability and the veteran's service-connected right knee 
disability.  The December 2002 VA examiner did not provide a 
nexus opinion on the matter but he instead merely stated that 
the veteran's symptom of left knee pain was a result of 
anserine bursitis.  He did not discuss whether the anserine 
bursitis was caused by or aggravated by the right knee 
disability.  The June 2003 VA examiner stated that he did not 
believe that the veteran was service connected for a left 
knee disability related to his right knee.  On its face, this 
statement is merely an account of the veteran's status of not 
being service connected for a left knee disability.  Even if 
it is considered a negative nexus opinion, the examiner did 
not comment on whether any left knee disability has been 
aggravated by the veteran's service-connected right knee 
disability.

The veteran's private physician, G.C.S., M.D., wrote a 
statement on a prescription note in November 2004.  Dr. 
G.C.S. stated that the veteran had an abnormal gait that has 
contributed to left knee pain.  He also referenced the 
veteran's service-connected right knee disability.  Although 
no further information, opinion, or rationale was provided by 
Dr. G.C.S., his note may be evidence that the veteran's 
service-connected right knee disability has aggravated a left 
knee disability.  Accordingly, in addition to identifying any 
left knee disability, the examiner should provide an opinion 
as to whether any left knee disability was caused or made 
worse by his service-connected right knee disability.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
orthopedic examination to identify any 
current left knee disability.  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the examiner 
designated to examine the veteran.  All 
necessary tests and studies, including 
range of motion studies should be 
conducted.  Based on a review of the 
evidence and the physical examination, 
the examiner should then determine 
whether it is at least as likely as not 
that any current left knee disability was 
caused or made worse by service-connected 
right knee disability.  If the examiner 
determines that the veteran does not have 
a left knee disability, such an opinion 
should be reconciled with the remainder 
of the record, including the earlier 
references to disability by other care 
providers, including the reference to 
anserine bursitis.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for the 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2006).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the left knee service 
connection claim.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  Consideration 
of 38 C.F.R. § 3.310 should be included 
in the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


